Citation Nr: 1816776	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-21 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for monoclonal gammopathy of undetermined significance (MGUS) also claimed as amyloidosis.

2. Entitlement to service connection for focal segmental glomerulosclerosis (FSGS) with chronic kidney disease.


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to November 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a March 2017 Travel Board hearing before the undersigned Veterans Law Judge. A transcript is of record.

The issue of entitlement to service connection for FSGS with chronic kidney disease is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran is shown to have a history of monoclonal gammopathy of undetermined significance (MGUS), which is not a disability for VA purposes.


CONCLUSION OF LAW

1. The criteria for service connection for multiple myeloma have not been met. 38 U.S.C. §1110, 1154(a) (2012); 38 C.F.R. §3.102, 3.303, 3.304, 3.307, 3.309(d) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). Here, the duty to notify was satisfied by letters in May 2011 and May 2012. See 38 U.S.C. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained. The Veteran was afforded a VA examination in June 2012. The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's MGUS are adequate. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008). 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection, and that no further development of the evidentiary record in this matter is necessary. See generally 38 C.F.R. § 3.159(c)(4). The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met. Accordingly, the Board will address the merits of the claims.

Legal Criteria

The Board has reviewed all of the evidence with an emphasis on that relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence, as appropriate, and the analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for a disability due to a disease or injury incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304. To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

In the absence of proof of a current disability, there is no valid claim of service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed OR at any time during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007). In addition, "when the record contains a recent diagnosis of a disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency." Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Facts and Analysis

MGUS is a benign presence of a serum M component without signs or symptoms of multiple myeloma. It occurs in about three percent of the population over 70. Dorland's Illustrated Medical Dictionary, 751 (30th Ed. 2003). 

The Veteran served in Vietnam from November 1967 to November 1968, and is presumed to have been exposed to designated herbicide agents. 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases. 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

The service treatment records are completely negative for a diagnosis of MGUS or multiple myeloma, or findings related to this disability. 

Treatment notes dated in November 2006 reflect the Veteran underwent urine analysis after he reported back pain, which showed three plus proteinuria. A follow up bone marrow biopsy was normal. 

Treatment notes dated in August 2010 report no evidence to suggest multiple myeloma at that time.

The Veteran was afforded a VA examination in June 2012, which provided a diagnosis of MGUS "without the diagnosis of AL amyloidosis." The examiner stated that MGUS represents a limited, nonmalignant expansion of monoclonal plasma cells. The cause of the MGUS is unknown but risk factors include age, male gender, family history, immunosuppression, and exposure to certain pesticides. The examiner further stated that MGUS is asymptomatic and usually diagnosed incidentally on laboratory testing. She also stated that, of all patients with MGUS, only one percent per year progress to develop multiple myeloma or any related malignancy.

Because MGUS is only a laboratory blood test result that must be monitored, it is not a disease or disability for which service connection may be awarded. The Veteran has not been diagnosed with a disease or disability nor are there any manifestations imposing a loss of function. MGUS is not a disorder for which compensation is available. 

Congress specifically limits entitlement to service connection for disease or injury to cases where such results in disability. In the absence of proof of current disability due to in-service disease or injury, there can be no valid claim. See Brammer at 225. For these reasons, the Board finds that the Veteran has not met the essential requirement of showing evidence of a current disability. As such, the reasonable doubt doctrine is not for application, and the claim for service connection for MGUS must be denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for monoclonal gammopathy of undetermined significance (MGUS) is denied.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

As noted above, service records confirm the Veteran served in the Republic of Vietnam during the Vietnam era, and as such, his exposure to herbicide agents during service is presumed. See 38 C.F.R. § 3.307 (2017).

The Veteran has not been afforded a VA examination for his diagnosed FSGS with chronic kidney disease. VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Therefore, an examination must be obtained for the Veteran's FSGS with chronic kidney disease.
Furthermore, the Veteran was afforded a VA examination for his MGUS in June 2012. The examiner stated that the Veteran's MGUS was at least as likely as not related to his herbicide agent exposure while in service in Vietnam. While MGUS is not a disability for VA purposes, as the March 2012 examiner noted, it can cause other conditions. The Veteran testified during the March 2017 hearing that his chronic kidney disease was caused by his MGUS. Therefore, the examiner should also opine as to whether the Veteran's FSGS with chronic kidney disease was caused or aggravated by his MGUS.

Accordingly, the case is REMANDED for the following actions:

1. With any needed assistance from the Veteran, obtain any updated private and VA treatment records.

2. After completing step 1, schedule the Veteran for VA examinations with an appropriate examiner to determine the nature and cause of his focal segmental glomerulosclerosis (FSGS) with chronic kidney disease. The entire claims file must be made available to the examiner(s).

The examiner is asked to respond to the following:

A) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed FSGS with chronic kidney disease is related or attributable to his military service, including herbicide exposure therein?

B) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's FSGS with chronic kidney disease is causally related to his monoclonal gammopathy of undetermined significance (MGUS)? 

C) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's FSGS with chronic kidney disease was aggravated beyond the normal course of the condition (i.e., any increase in severity beyond natural progression of the disability) by his MGUS?

The examiner must describe all findings in detail and provide a detailed explanation (rationale) for all conclusions and opinions expressed. If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

3. After completing the above actions and any other development as may be indicated, the AOJ must readjudicate the Veteran's claim on appeal in light of all the evidence of record. If the benefits on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

	(CONTINUED ON NEXT PAGE)




	




The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


